— In a child abuse proceeding, the appeal is from an order of the Family Court, Queens County (Corrado, J.), dated June 9, 1981, which, after a hearing, determined that the child was an abused child, and directed that she be placed *937with the Commissioner of Social Services for a period not to exceed 18 months. Order reversed, on the law, without costs or disbursements, and the matter is remitted to the Family Court for a new hearing in accordance herewith. The unjustified refusal of the Family Court to grant the appellants a second brief adjournment so that their counsel might be present at the hearing deprived them of any meaningful exercise of their right to an attorney (see Matter of Ella B., 30 NY2d 352). Damiani, J. P., Mangano, Gulotta and Niehoff, JJ., concur.